Case 1:21-cr-00431-LAK Document 17 Filed 08/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee K
UNITED STATES OF AMERICA,
-against- 21-cr-0431 (LAK)
KASMIR GREEN,
Defendant.
i Gla GEST RR GRE ORCA GEE EO WO MO ee ee RE Oe CR ee ee eo eee x

LEWIS A. KAPLAN, District Judge.

On application of the defendant, Joseph Caldarera is relieved as counsel for the
defendant. Deborah Colson is substituted for him as defendant’s counsel.

Oe

f efviA aplan —_—
United ‘States District Judge

SO ORDERED.

Dated: August 26, 2021
